ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
CACI NSS, Inc.                               )      ASBCA No. 61449
                                             )
Under Contract No. W52P1J-10-F-0009          )

APPEARANCE FOR THE APPELLANT:                        Gregg R. Nivala, Esq.
                                                      Vice President/Deputy General Counsel

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT John M. McAdams III, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 24, 2018




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61449, Appeal of CACI NSS, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals